Case
 Case1:21-cr-00134-DLC
      1:21-cr-00134-DLC Document
                         Document14-1
                                  15 Filed
                                      Filed03/22/21
                                            03/17/21 Page
                                                      Page11ofof55
Case
 Case1:21-cr-00134-DLC
      1:21-cr-00134-DLC Document
                         Document14-1
                                  15 Filed
                                      Filed03/22/21
                                            03/17/21 Page
                                                      Page22ofof55
Case
 Case1:21-cr-00134-DLC
      1:21-cr-00134-DLC Document
                         Document14-1
                                  15 Filed
                                      Filed03/22/21
                                            03/17/21 Page
                                                      Page33ofof55
Case
 Case1:21-cr-00134-DLC
      1:21-cr-00134-DLC Document
                         Document14-1
                                  15 Filed
                                      Filed03/22/21
                                            03/17/21 Page
                                                      Page44ofof55




                                           March 17, 2021

                                           SO ORDERED
                                           March 22, 2021
Case
 Case1:21-cr-00134-DLC
      1:21-cr-00134-DLC Document
                         Document14-1
                                  15 Filed
                                      Filed03/22/21
                                            03/17/21 Page
                                                      Page55ofof55
